Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
It is well known to form semipolar GaN on sapphire substrates as noted in Baker et al. (Japanese Journal of Applied Physics).  It is also well known to form a semipolar GaN on a Si(100) substrate as noted in Bessolov et al. (Semiconductors article) or on a Si(111) substrate as noted in Ding et al. (SPIE article).  Furthermore, it is well known to form semipolar gallium nitride film on an SOI substrate as noted in Chiao et al. (2021/0183652).
In addition, it is well known to form semipolar gallium nitride on a silicon (111) substrate in which a Si (001) facet is etched into a (111) facet by anisotropic etching as noted in Kim et al. (2015/0123140).  However, the prior art references fail to teach of suggest fails to teach the etching process comprising disposing an SOI substrate on a heating plate, providing a nebulizer under the heating plate and turning the etchant into a mist for etching (100) facets into (111) facets, and growing semipolar gallium nitride by an epitaxial process onto the (111) facets.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        03/01/2022